UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2032


CHERI LANGEHENNIG,

                    Plaintiff - Appellant,

             v.

MICHAEL L. CHAPMAN, Sheriff, Loudoun County Sheriff’s Office,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cv-00466-AJT-MSN)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey Joseph Volzer, Alexandria, Virginia, for Appellant. Alexander Francuzenko,
COOK CRAIG & FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cheri Langehennig appeals from the district court’s order dismissing her

employment discrimination action as untimely. We have reviewed the parties’ arguments

and the record submitted on appeal and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Langehennig v. Chapman, No. 1:16-cv-00466-

AJT-MSN (E.D. Va. Aug. 18, 2016). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2